 

Exhibit 10.2



 

FIRST AMENDMENT TO INVESTOR RIGHTS AGREEMENT

 

This FIRST AMENDMENT TO INVESTOR RIGHTS AGREEMENT (this “Amendment”) is made and
entered into effective as of December 22, 2014 by and among

among Sentinel RE Investment Holdings LP, a Delaware limited partnership (the
“Investor”), Sentio Healthcare Properties, Inc., a corporation organized under
the laws of the State of Maryland (the “Company”) and Sentio Healthcare
Properties OP, L.P., a Delaware limited partnership (the “Partnership,” and
together with the Company, the “Sentio Parties”). Capitalized terms used but not
defined herein will have the meanings ascribed to such terms in the Investor
Rights Agreement (as defined herein).

 

WHEREAS, the Sentio Parties and the Investor are party to that certain
Securities Purchase Agreement dated as of February 10, 2013 (the “Securities
Purchase Agreement”), pursuant to which the Company may issue and sell to the
Investor the Series A Preferred Shares and/or the Series C Preferred Shares, and
the Partnership may issue and sell to the Investor the Series B Convertible
Preferred Units;

 

WHEREAS, as a condition to the obligations of the Sentio Parties and the
Investor under the Securities Purchase Agreement, the Investor and the Sentio
Parties executed and delivered the Investor Rights Agreement dated as of
February 10, 2013 (the “Investor Rights Agreement”);

 

WHEREAS, the parties now desire to amend certain rights of the Consenting Holder
set forth in the Investor Rights Agreement;

 

NOW, THEREFORE, in consideration of the foregoing, of mutual covenants between
the parties hereto, and of other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

I. Agreements.

 

1. Amendment to Section 3.2. Pursuant to Section 7.7 of the Investor Rights
Agreement, the parties hereby agree that Section 3.2(vi) shall be added to the
Investor Rights Agreement as follows:

 

(vi) Notwithstanding Section 3.2(v) of this Agreement, if at any time both (X)
the Company wants to initiate a cash-only sale of all or substantially all of
the assets of the Company or all of the equity of the Company and (Y) the
Company or the Partnership, as applicable, has issued to the Investor $100,000
in aggregate liquidation preference amount of Series C Preferred Shares and
$149,900,000 in aggregate liquidation preference amount of Series B Convertible
Preferred Units, then the prior approval of the Consenting Holder to the sale
under Section 3.2(v) shall not be required and the Company shall not be required
to redeem the Series B Convertible Preferred Units and the Series C Preferred
Shares to effect the sale without the approval of the Consenting Holder
otherwise required by Section 3.2(v).

 



1

 

 

3. Limited Effect; No Modifications. This Amendment is effective as of the date
first set forth above. The amendments set forth above shall be limited precisely
as written and relate solely to the provisions of the Investor Rights Agreement
in the manner and to the extent described above. Except as expressly set forth
herein, nothing contained in this Amendment will be deemed or construed to
amend, supplement or modify the Investor Rights Agreement or otherwise affect
the rights and obligations of any party thereto, all of which remain in full
force and effect.

 

4. Execution in Counterparts. This Amendment may be executed in several
counterparts, each of which shall be deemed to be an original copy and all of
which together shall constitute one and the same instrument binding on all
parties hereto, notwithstanding that all parties shall not have signed the same
counterpart.

 



2

 


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be duly
executed as of the day and year first above written.

 

 

 

  THE COMPANY       Sentio Healthcare Properties, Inc.       By: /s/ John Mark
Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive Officer  
   

 



  THE PARTNERSHIP       Sentio Healthcare Properties OP, L.P.       By: /s/ John
Mark Ramsey   Name: John Mark Ramsey   Title: President and Chief Executive
Officer      

 

[Signature Page to First Amendment to Investor Rights Agreement]

 



3

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment to be duly
executed as of the day and year first above written.

 

 

  THE INVESTOR       Sentinel RE Investment Holdings LP       By: /s/
BillyButcher   Name: Billy Butcher   Title: Vice President      

 

[Signature Page to First Amendment to Investor Rights Agreement]

 



4

